                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

    LIONEL DAVID FOWLER,                            )
                                                    )
                               Plaintiff,           )
                                                    )
                       vs.                          )      No. 1:19-cv-3397-JMS-MJD
                                                    )
    INDIANA UNIVERSITY HEALTH, and                  )
    METHODIST HOSPITAL,                             )
                                                    )
                               Defendants.          )

                                             ORDER

        On September 12, 2019, the Court granted Plaintiff Lionel David Fowler’s Motion for

Leave to Proceed In Forma Pauperis, dismissed his Complaint without prejudice, denied as

moot Defendants’ Motion for a More Definite Statement, and provided leave for Mr. Fowler to

file an amended complaint. [Filing No. 8.] Mr. Fowler has now filed a document titled “Motion

Rule 8,” [Filing No. 9], and, because it appears that he is attempting to set forth allegations

against Defendants in the Motion, the Court will construe the Motion as an amended Complaint.1

Mr. Fowler has also filed a Motion for Summary Judgment and Memorandum in Support, [Filing

No. 10; Filing No. 11], and a 100-page collection of documents, [Filing No. 12]. This Order

screens the Construed Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2), dismisses it with

prejudice, and denies the remaining motion as moot.

                                             I.
                                     SCREENING STANDARD

        Pursuant to 28 U.S.C. § 1915(e)(2), the Court shall dismiss a case brought by a plaintiff

proceeding in forma pauperis “at any time if the court determines that . . . the action . . . is

1
  In addition, the fact that Mr. Fowler filed his “Motion Rule 8” within a day of the deadline for
filing an amended complaint indicates that he may have intended it to be an amended complaint.
                                                1
frivolous or malicious; . . . fails to state a claim on which relief may be granted; or . . . seeks

monetary relief against a defendant who is immune from such relief.” In determining whether a

complaint states a claim, the Court applies the same standard as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d

621, 624 (7th Cir. 2006). To survive dismissal:

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                II.
                                            DISCUSSION

       Mr. Fowler’s Construed Amended Complaint contains several sections, the first titled

“Motion Failure of Consideration.” [Filing No. 9 at 2.] This section discusses what constitutes a

failure of consideration and contains quoted material from various court cases and legal treatises.

[Filing No. 9 at 3-5.] Although not entirely clear, it appears that in the next section, called

“Motion Rebuttal,” Mr. Fowler alleges that he received an erroneous medical bill. [Filing No. 9

at 6.] In the final section, “Motion Sequester,” Mr. Fowler states that he spoke with an attorney

about his case. [Filing No. 9 at 7.] Construing the allegations very liberally, it appears that Mr.

Fowler intended to state that his Complaint was erroneously dismissed. [Filing No. 9 at 7.]

       The Construed Amended Complaint suffers from the same defects as Mr. Fowler’s first

Complaint: it is too confusing and unintelligible to provide basic notice of the nature of his

claims or assure the Court that it has jurisdiction over this matter. [Filing No. 8 at 3]; Stanard v.

Nygren, 658 F.3d 792, 797-98 (7th Cir. 2011) (stating that “unintelligibility is certainly a

legitimate reason for” rejecting a complaint); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir.



                                                  2
2006) (noting that the where a complaint is confusing, a district court is “within its rights in

dismissing it on that ground”). As the Court previously noted, while it appears that Mr. Fowler

alleges some sort of grievance concerning a bill he received from Methodist Hospital or Indiana

University Health, he is required to allege his claims with more clarity and specificity than that.

[Filing No. 8 at 3 (citing Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (“[A]

plaintiff must do better than putting a few words on paper that, in the hands of an imaginative

reader, might suggest that something has happened to [him] that might be redressed by the law.”

(emphasis is original)).] Furthermore, because Mr. Fowler has already been given a chance to

amend his Complaint and failed to properly do so, the dismissal will be with prejudice. See

Loubser, 440 F.3d at 443 (stating that dismissal with prejudice is proper where “the plaintiff had

demonstrated [his] inability to file a lucid complaint”).

                                                III.
                                           CONCLUSION

       Based on the foregoing, Mr. Fowler’s Construed Amended Complaint, [9], is

DISMISSED WITH PREJUDICE. His Motion for Summary Judgment, [10], is DENIED AS

MOOT. Final judgment shall issue accordingly.




              Date: 10/22/2019




Distribution via CM/ECF only to all counsel of record

Distribution via U.S. Mail to:
Lionel David Fowler
2350 Grace Street
Benton Harbor, MI 49022



                                                  3
